Citation Nr: 0620566	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  97-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left total knee replacement, currently evaluated as 60 
percent disabling.

2.  Entitlement to service connection for a cervical spine 
disability, to include spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his father



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO) in October 1996 and September 1997.

The issue of entitlement to service connection for a cervical 
spine disability, to include spondylosis, is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

The veteran's service-connected left knee disability is 
currently manifested by residuals of left total knee 
replacement consisting of severe pain and weakness.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
left total knee replacement, currently evaluated as 60 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5055 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
The veteran's claim was originally adjudicated by a rating 
decision in October 1996.  A letter from the RO to the 
veteran in March 2005 provided notice regarding what 
information and evidence was needed to substantiate the 
veteran's claim for an increased rating, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudication 
of the claim, however, after the notice was provided, the 
veteran's claim was re-adjudicated by a July 2005 
Supplemental Statement of the Case (SSOC).  This action 
essentially cured the error in the timing of the notice.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for 
disability rating for the disability on appeal.  In view of 
the decision in the case, there is no prejudice to the 
veteran in issuing a final decision because the issue of an 
effective date is moot. 

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in September 1996, March 1997, 
October 1998, November 1999, and July 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case and has substantially complied with the 
instructions contained in the June 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
The veteran's left knee is currently evaluated as 60 percent 
disabling under Diagnostic Code 5055 chronic residuals of 
prosthetic replacement of the knee consisting of severe 
painful motion or weakness in the affected extremity.  
Diagnostic Code 5055 provides a higher, 100 percent, 
disability rating for one year following implantation of a 
prosthesis in the knee joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2005).

In this case, the veteran underwent replacement of his left 
knee on July 21, 1997, and was assigned a 100 percent 
disability rating through December 31, 1998 (approximately a 
17-month period after the surgery).  VA examinations of the 
veteran have shown that the veteran's symptoms of his left 
knee disability include severe painful motion and weakness in 
the left knee, but the veteran has not undergone a subsequent 
surgery on his left knee.  A rating in excess of 60 percent 
may not be assigned unless the veteran underwent a subsequent 
total knee replacement (Diagnostic Code 5055) or an 
amputation of the leg at the upper third of the thigh 
(Diagnostic Code 5161).  Inasmuch as these criteria are not 
met, a rating in excess of 60 percent is not warranted.  (It 
is noteworthy also that the amputation rule, 38 C.F.R. 
§ 4.68, would preclude a rating in excess of 60 percent in 
this case.)  Accordingly, the preponderance of the evidence 
is against a disability rating greater than 60 percent for 
the veteran's residuals of a total left knee replacement.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); see also 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) (2003) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, the veteran has a surgical scar on 
his left knee.  VA medical records and examination reports 
consistently show that the scar is well-healed and is not 
tender.  Although the veteran has limitation of function of 
his left knee, these symptoms have been attributed to the 
veteran's service-connected left knee disability, not to his 
scar.  Accordingly, the preponderance of the evidence is 
against a separate disability rating for the scar on the 
veteran's left knee.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to knee disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent 
periods of hospitalization for his service-connected left 
knee disability.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  Therefore, given the lack of any 
evidence showing an unusual disability not contemplated by 
the rating schedule, a remand to the RO for referral of this 
issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to an increased evaluation for residuals of a 
left total knee replacement, currently arthroplasty, 
evaluated as 60 percent, is denied.


REMAND

A March 2005 letter from the RO provided the veteran with the 
relevant notice regarding the veteran's service connection 
claim on a direct basis but failed to provide the required 
notice regarding his claim for secondary service connection.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issues of entitlement to 
service connection for a cervical spine 
disability, claimed as secondary to the 
veteran's service-connected left knee 
disability.  Specifically request that 
the veteran identify any sources for 
records of medical treatment at the time 
of a claimed injury to his neck in 
approximately 1980 when his left knee 
purportedly gave way while he was 
carrying an oxygen bottle at work, 
including any records of treatment from 
the time of the injury through 1984. 

2.  Provide a VA spine examination to the 
veteran to assist in determining whether 
the veteran's current cervical spine 
disability is related to his service-
connected left knee disability.  If the 
physician who conducted the July 2005 
examination is available, a supplemental 
examination report by that physician may 
be obtained from that physician in lieu 
of a new spine examination.

The claims folder, including the reports 
of VA examinations of the veteran in July 
1987, September 1996, March 1997, and 
July 2005; an April 1998 statement by the 
veteran; a June 1996 treatment record 
from Roland Reynolds, M.D.; and VA 
treatment records of the veteran dated in 
April 1982 and February and December1984, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner is requested to opine 
whether the veteran's current cervical 
spine disability is "at least as likely 
as not" (likelihood of 50% or greater) 
caused by or aggravated by the veteran's 
service-connected left knee disability.  
A complete rationale should be provided 
for any opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

As background, in addition to the motor 
vehicle accident in 1992 previously noted 
on the July 2005 VA examination, the 
veteran has alleged that he injured his 
cervical spine in a fall in approximately 
1980 when his left knee purportedly gave 
out while he was carrying an oxygen 
bottle.  The veteran is competent to 
report his experiences, such as falling 
down, and readily observable symptoms, 
such as neck pain, but the veteran is not 
competent to provide a medical diagnosis 
or a medical nexus.

3.  After the development requested above 
has been completed to the extent 
possible, review the record and 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, furnish 
a supplemental statement of the case to 
the veteran and his representative and 
give them the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).








____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


